EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 30 April 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/748,984 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 30 April 2021 is acknowledged and entered.  Following the amendment, claim 3 is canceled, claims 5 and 7 are amended, and the new claim 14 is added.    
Currently, claims 4, 5, 7 and 10-14 are pending. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 3 are moot as the applicant has canceled the claim.
The rejection of claims 5 and 7 under 35 U.S.C. 101 for being directed to a judicial exception without significantly more is withdrawn in view of applicant’s amendment.
The new matter rejection of claims 5 and 7 under 35 U.S.C. 112(a) is withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Elizabeth Lee D’Amore on 15 June 2021.
The application has been amended as follows: 
Claims 4, 7 and 10-13 have been canceled.
Claim 5: the content has been replaced by the following:
-- 5. The method of claim 14, wherein the assay is ELISA. --
Claim 14: the content has been replaced by the following:
-- 14. A method of treating a subject with a prognosis of developing recurrent wheezing or asthma after bronchiolitis caused by Respiratory Syncytial Virus (RSV), the method comprising: 
(i) detecting the levels of  IL-3 protein, IL-12p40 protein and IL-33 protein in a bronchoalveolar lavage fluid sample from the subject using an assay; 
(ii) correlating the detected levels to the prognosis of recurrent wheezing or asthma, wherein a concentration of the IL-3 and/or IL-12p40 levels greater than 500 pg/ml is indicative of the prognosis of developing recurrent wheezing, and wherein a concentration of the IL-33 level greater than 500 pg/ml is indicative of the prognosis of developing asthma; and 


Conclusion:
Claims 5 and 14 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/16/21